ACCEPTED
                                                                                 12-13-00357-CR
                                                                     TWELFTH COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             4/7/2015 3:32:57 PM
                                                                                    CATHY LUSK
                                                                                          CLERK

                      IN THE COURT OF APPEALS
                   FOR THE TWELFTH DISTRICT
                                                                FILED IN
                                OF TEXAS                 12th COURT OF APPEALS
                                                              TYLER, TEXAS
                                                          4/7/2015 3:32:57 PM
TOCARRA McKIND aka                                            CATHY S. LUSK
                                                                  Clerk
TOCARRA LOCKETT,            §
   APPELLANT                       §
                                   §
    v.                             §            No. 12-13-00357-CR
                                   §
THE STATE OF TEXAS,                §
   APPELLEE                        §


STATE'S RESPONSE TOAPPELLANT'S MOTION FOR BOND FOLLOWING
 REVERSAL OF CONVICTION PURSUANT TO TEX. CODE CRIM. PROC.
                        ART. 44.04(h)


                 FROM THE 420th DISTRICT COURT
                 NACOGDOCHESCOUNTY,TEXAS


                 TRIAL CAUSE NUMBER F1320229
          THE HONORABLE EDWIN KLEIN, JUDGE PRESIDING

                                       CRISTIN LANE
                                       Assistant District Attorney
                                       Nacogdoches County, Texas

                                       101 West Main Street
                                       Nacogdoches, Texas 75961
                                       Phone:(936)560-7766
                                       FAX: (936) 560-6036
                                       State Bar No. 24074573
STATE'S RESPOSNE TO APPELLANT'S MOTION FOR BOND FOLLOWING
 REVERSAL OF CONVICTION PURSUANT TO TEX. CODE CRIM. PROC.
                        ART. 44.04(h)

TO THE HONORABLE JUDGES OF THE TWELFTH COURT OF APPEALS:

COMES NOW, the State of Texas, appellee, by and through this attorney of record,

Cristin Lane, in response to the motion requesting the Court release Appellant, Tocarra

McKind, aka, Toccara Lockett on reasonable bail, that bail be set at $2500.00, and that

the Trial Court be ordered to bench warrant Appellant to Nacogdoches County forthwith

for a determination concerning the approval of sureties on the bail.



                               STATEMENT OF FACTS

       1. The State of Texas believes there to be no discrepancy in the Statement of

          Facts delineated in Appellant's Motion for Bond Following Reversal of

          Conviction.



                         ARGUMENT AND AUTHORITIES

       1. The State of Texas believes the argument and authorities quoted in support of

          Appellant's Motion for Bond Following Reversal of Conviction to be

          controlling law, and finds no legal argument to undercut that authority.
                                      PRAYER

      WHEREFORE, for the reasons stated above, the State of Texas prays the Court

of Appeals follow the recommendation of the Appellant as stated in Appellant's Motion

for Bond Following Reversal of Conviction.



                                              Respectfully submitted,
                                              Cristin Lane



                                               fl&
                                              Assistant District Attorney

                                              Nacogdoches County, Texas
                                              101 West Main Street
                                              Nacogdoches, Texas 75961
                                              Phone: (936) 560-7766
                                              FAX: (936) 560-6036
                                              State Bar No. 24074573




                          CERTIFICATE OF SERVICE



       A true copy of the State's brief has been served via FAX/ certified mail/

the 7th day of April 2015.                        lM=
hand delivery/ electronic delivery to counsel for Appellant, Seth Johnson, on this,
                                                        ~-<

                                              Cristin Lane
                                              Assistant Criminal District Attorney